Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 and 9/12/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring element of nature that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013) (hereafter “Myriad”).
Based upon an analysis with respect to the claims as a whole, claim(s) 1-14 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below: 
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines found at https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Analysis for Products and Processes  provided at https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility, the claims are directed to an ineligible product as further detailed below.

In this case, claim(s) 1-14 recite or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, an influenza virus that is capable of infecting a canid animal or a reassortant virus comprising a gene or genomic segment or polynucleotide of said influenza virus; or an isolated virus with one or more polynucleotides encoding a canine influenza virus protein or fragment thereof, such as SEQ ID NO: 1) that are directed to a judicial exception (in this case, a natural phenomenon-naturally occurring influenza viruses and genomic segments/proteins and fragments thereof)(Step 2A).  Furthermore, the claimed SEQ ID NO:s of claims 5-13 include naturally occurring sequences.  Thus the claimed product is not markedly different from its naturally occurring counterpart (see Part I.A.3 of the Interim Eligibility Guidance; Example 2, p. 29).  Thus the claims also read upon a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A. 
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.   While dependent claims require the presence of a pharmaceutically acceptable carrier or diluent, the addition of these products as claimed do not result in addition elements that amount to significantly more than the judicial exception (Step 2B is determined to be “No”).  
As pursuant to the Office’s interpretation of the Myriad decision, a recitation of a naturally-occurring nucleic acid, protein, or any natural product of nature that does not have a substantial or marked difference from the natural product is not patent eligible subject matter.  Therefore, claims 1-14 as written, read upon naturally occurring influenza viruses and genomic segments/proteins and fragments thereof that were found to have occurred naturally in nature without being subject to the "hand-of-man" and resulting in a substantial or markedly different product from that found in nature.  Therefore, claim(s) 1-14 do not recite eligible subject matter under 35 U.S.C. 101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.
This rejection is necessitated by expanded 35 USC §101 USPTO training in view of the USPTO’s interpretation of Myriad.  Applicant is directed towards the subject matter eligibility guidance provided at https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility; please review the latest materials regarding 35 USC §101 rejections.  It is suggested that applicant cancel the rejected claims, draw the rejected claims to read upon an influenza virus or genomic segment/protein/polypeptide/polynucleotide which are not naturally occurring, recite specific steps that are non-routine/non-conventional, and/or recite products/processes which are substantially or markedly different from the judicial exceptions.  Applicant is cautioned to amend the claims according to these suggestions utilizing limitations for which the application would have support.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a) as being anticipated by University of Florida News (Published April 22, 2004), as evidenced by Crawford et al. (Science, 2005).
The claimed invention is drawn to an isolated canine influenza and a composition comprising a canine influenza virus.
On April 22, 2004, the University of Florida News reported that a local kennel suffered 8 deaths of racing greyhounds. The culprit was determined to be an equine influenza virus that jumped species. As later confirmed by Crawford et al. the influenza viruses isolated from these greyhounds and additional outbreaks carried the H3N8 serotype. Therefore, the publication by the University of Florida established the existence of isolated canine influenza virus (most likely originating from an equine source) which is also in a composition (biological fluids from the infected dogs) and therefore anticipates the claimed invention since the identified virus would contain one or more polynucleotides that encode a canine influenza protein provided above. See whole document.


Claims 1-4 and 14 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dowling and Youngner (US Pat. 6,177,082).
The claimed invention is drawn to an isolated canine influenza virus (influenza virus capable of infecting a canid animal) and is provided in a pharmaceutically acceptable carrier or diluent.  The virus is also a reassortant virus with at least one genomic segment or polynucleotide of an influenza virus that is capable of infecting a canid animal.  
While the claim is drawn to any canine influenza virus, the claims do not establish any structural requirements that differentiate this virus from the influenza viruses which have been associated with canine influenza viruses, such as equine H3N8 influenza viruses.

Dowling and Youngner teach equine H3N8 influenza viruses. [see column 7]  These viruses can also be part of a composition with a pharmaceutically acceptable carrier or diluent, [see column 12] The viruses taught by Dowling and Youngner can also be used in a vaccine composition, [see column 13] Therefore, Dowling and Youngner anticipate the instant invention.


Claims 1-4 and 14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Olsen et al. (US PGPub 2006/0153871).

The claimed invention is drawn to:

An isolated influenza virus that is capable of infecting a canid animal, and that comprises one or more polynucleotides wherein said one or more polynucleotides encode a polypeptide comprising the amino acid sequence shown in any of SEQ ID NOs: 26, 30, 60, 76, or 78.
In addition, the virus is provided in a pharmaceutically acceptable carrier or diluent.


Olsen et al. teach an H3N8 Equine influenza A isolate (A/equine/Wisconsin/1/03) and the encoded amino acids for each of the 8 genomic segments. Olsen et al. also teach that this virus
and others like it can be formulated for in vivo administrations and as a result inactivated prior to administration and the isolate was capable of infecting canine respiratory epithelial cells, [see paragraphs 87 and 88] This infection capability reflects the ability of the virus to thereby infect canines/dogs. The inactivation can be achieved by using BPL or formalin [see paragraph 40] and pharmaceutically acceptable carriers can be combined with their viral composition [see paragraph 14]. Furthermore, this isolate of Olsen et al. shares at least a 98%, 99% or 100% with the amino acid sequences of the present invention.
SEQ ID NO: 6 of Olsen et al. is 100 identical to SEQ ID NO: 26 of the instant invention.
SEQ ID NO: 7 of Olsen et al. is 100 identical to SEQ ID NO:s 30, 60 and 76 of the instant invention.
Therefore, the teachings of Olsen et al. anticipate the instant invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 7682619. Although the claims at issue are not identical, they are not patentably distinct from each other because Dubovi teaches an isolated canine influenza virus with a HA encoding genomic segment and it can be recombinant virus. 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 9-11, 31 and 39 and 93-96 of U.S. Patent No. 7,959,929.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to an influenza virus that infected canines and contains a HA (SEQ ID NO: 33) which is 100% identical to SEQ ID NO: 16 of the instant invention (minus the N-terminal signal sequence) and is encoded by SEQ ID NO: 15 of the instant invention.  The patented invention also comprises a pharmaceutically acceptable carrier or diluent.  Lastly, claims 93-96 are drawn to the canine H3N8 influenza viruses which comprise the genomic segments represented by the SEQ ID NO:s in claim 5 and the amino acid SEQ ID NO:s in claims 6-13.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,345,758.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to an influenza virus that infected canines and contains a HA (SEQ ID NO: 78) which is 100% identical to SEQ ID NO: 78 of the instant invention (minus the N-terminal signal sequence) and is encoded by SEQ ID NO: 77 of the instant invention. These sequences are from canine influenza isolate Jacksonville/05, which also contains SEQ ID NO:s 63-76 of the instant invention  The patented invention also comprises a pharmaceutically acceptable carrier or diluent.  

Claims 1-6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,913,892.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to an influenza virus that infected canines and contains a HA (SEQ ID NO: 78) which is 100% identical to SEQ ID NO: 78 of the instant invention (minus the N-terminal signal sequence) and is encoded by SEQ ID NO: 77 of the instant invention. The patented invention also comprises a pharmaceutically acceptable carrier or diluent.  

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 20-21 of U.S. Patent No. 11,160,859.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to an influenza virus that infected canines and contains a HA (SEQ ID NO: 78) which is 100% identical to SEQ ID NO: 78 of the instant invention (minus the N-terminal signal sequence) and is encoded by SEQ ID NO: 77 of the instant invention. The patented invention also requires the same amino acid sequences as claimed in the instant invention (see claims 5-13).  The patented invention also comprises a pharmaceutically acceptable carrier or diluent.  

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/BENJAMIN P BLUMEL/
            Primary Examiner, Art Unit 1648